EXHIBIT 10.11

 

DEFERRED DIRECTORS’ FEE PROGRAM

ALLERGAN

 

ALLERGAN BOARD OF DIRECTORS

Restated effective December 1, 2010

PURPOSE

To provide nonemployee directors of Allergan, Inc., with a means to defer income
until termination of status as a director.

 

 

ELIGIBILITY

Directors of Allergan, Inc., entitled to directors’ fees.

 

 

PROCEDURE

The amount or percentage of the annual directors’ retainer and meeting fees to
be deferred must be specified by the director in writing to Allergan no later
than December 31 of the calendar year prior to the calendar year in which the
director performs the services for which the director will receive such retainer
and meeting fees. The election is irrevocable for that calendar year. In
subsequent years, no deferral will take place unless a new election is made by
the director. The amount deferred is an offset against and cannot exceed the
amount of the directors’ fees for that calendar year. If, at the end of any
calendar year following the 2011 calendar year, the average total cash
compensation amount per nonemployee director has increased by more than 30% over
the prior calendar year average, then the Allergan Board of Directors, or a
committee comprised solely of nonemployee directors, shall be required to review
and reapprove the program.

 

 

ADJUSTMENT FACTOR

Deferred amounts are treated as having been invested in Allergan Common Stock
(Stock Value Factor).

 

 

STOCK VALUE FACTOR

Amounts deferred in a calendar year will be treated as having been invested in
shares of Allergan Common Stock.

 

  1.

The share price will be calculated to the nearest one-thousandth of a share at
the closing price of Allergan Common Stock on the New York Stock Exchange on the
day in which payment in cash otherwise (but for the election to defer) would
have been paid.

 

  2.

Allergan Common Stock dividends or other distributions will be credited to each
participant’s account on the payment date for stockholders of record. These
dividends/distributions will be treated as having been invested in Allergan
Common Stock. The share price will be calculated in the same manner as
(1.) above.

 

  3.

The total number of shadow shares in a participant’s account will be valued
using the per share price of Allergan Common Stock at the end of each quarter.

 

  4.

In the event of installment payments, the participant’s entitlement will be
valued at the per share closing price of Allergan Common Stock on the last day
preceding the date of that installment payment.

 

 

PAYMENTS

 

 

1

DDF PLAN DOCUMENT            



--------------------------------------------------------------------------------

Effective for all deferrals allocated to participant accounts after December 31,
1999, all payments will be made in shares of Allergan Common Stock, with the
total number of shares of Allergan Common Stock issued to each participant being
equal to the number of shadow shares in the participant’s account. In addition,
each participant may elect to receive payments for amounts deferred prior to
2000 in shares of Allergan Common Stock (rather than in cash). No fractional
shares shall be issued under the program, and all share amounts shall be rounded
down to the nearest whole share.

Payment of the deferred amounts shall be in a lump sum, unless an irrevocable
election is made by the participant for payment in substantially equal annual
installments (not to exceed 10 installments). Such election shall be made not
later than the date the director makes his or her first deferral election under
the program (i.e., the December 31 immediately proceeding the calendar year with
respect to which he or she first defers retainer or meeting fees).

 

1.

In the calendar year in which a participant incurs a “separation from service”
with Allergan within the meaning of Section 409A of the Internal Revenue Code
and guidance promulgated thereunder (Section 409A), the participant will receive
a lump-sum payment or the first installment payment of his or her benefits under
the program, as applicable, with such payment to be made following the
participant’s separation from service and no later than December 31 of the
calendar year in which the participant incurs a separation from service.
Notwithstanding the foregoing, to the extent permitted under Treasury Regulation
section 1.409A-3(d), Allergan in its sole discretion may delay any payment
referenced in the foregoing sentence until January of the calendar year
following the calendar year in which a participant incurs a separation from
service.

 

2.

If payment is made in installments, the second installment will be paid during
January of the year following the year in the participant incurs a separation
from service and all remaining installments will be paid annually in the month
of January. (For the avoidance of doubt, if Allergan makes the first installment
payment in January following the year in which a participant incurs a separation
from service as permitted in paragraph (1.) above, the participant will receive
two installments in the January following his or her separation from service.)

 

3.

In the event of the participant’s death, payments will be made in a lump sum to
the designated beneficiary.

The Plan shall be interpreted and administered consistent with Code
Section 409A. For purposes of the foregoing, if any participant is a “specified
employee” within the meaning of Section 409A (as determined by Allergan in
accordance with Section 409A) then, notwithstanding anything to the contrary
herein, any amount that would otherwise be payable to the participant under the
program during the first six months following the participant’s separation from
service shall instead be paid to the participant on the earlier of (i) the
participant’s death or (ii) the first day of the seventh month following the
participant’s separation from service.

 

 

QUARTERLY STATEMENTS

Each participant will receive a quarterly statement on the value of his or her
account.

 

 

2

DDF PLAN DOCUMENT            



--------------------------------------------------------------------------------

 

SHARES OF COMMON STOCK SUBJECT TO THE PROGRAM

The aggregate number of shares that may be issued under this program is 843,812
(on a post-2007 stock split basis). The Common Stock to be issued under this
program will be made available from either authorized but unissued shares of
Common Stock or from previously issued shares of Common Stock reacquired by
Allergan, including shares purchased in the open market.

If the outstanding shares of Allergan Common Stock are increased, decreased or
exchanged for a different number or kind of shares or other securities, or if
additional shares or new or different shares or other securities are distributed
in respect of such shares of Common Stock (or any stock or securities received
with respect to such Common Stock), through merger, consolidation, sale or
exchange of all or substantially all of the properties of Allergan,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, spin-off or other distribution in respect of such shares of
Common Stock (or any stock or securities received with respect to such Common
Stock), an appropriate and proportionate adjustment shall be made in (i) the
maximum number of securities issuable under the program and (ii) the number and
kind of shadow shares in each account. The Board’s determination of the
adjustments required shall be final, binding and conclusive. No fractional
interests shall be issued under the program on account of any such adjustment.

No shares of Allergan Common Stock will be issued under this program unless and
until all applicable requirements imposed by federal and state securities and
other laws, rules and regulations and by any regulatory agencies having
jurisdiction and by any stock exchange upon which the Allergan Common Stock may
be listed have been fully met. As a condition precedent to the issuance of
shares of Allergan Common Stock, Allergan may require the participant to take
reasonable action to comply with such requirements.

 

 

3

DDF PLAN DOCUMENT            